
	

114 HR 4730 IH: Unauthorized Spending Accountability Act
U.S. House of Representatives
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4730
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2016
			Mrs. McMorris Rodgers (for herself, Mr. Bishop of Utah, Mr. Brat, Mr. Buck, Mr. Byrne, Mr. Cramer, Mr. Rodney Davis of Illinois, Mr. Franks of Arizona, Mr. Hudson, Mr. McClintock, Mr. Messer, Mr. Mullin, Mr. Olson, Mr. Palmer, Mr. Tom Price of Georgia, Mr. Ribble, Mrs. Wagner, Mr. Walker, Mr. Westerman, and Mr. Farenthold) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Rules, Appropriations, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a congressional reauthorizing schedule for unauthorized Federal programs, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Unauthorized Spending Accountability Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Sequester and sunset of unauthorized programs
					Sec. 101. Establishment of sequester and sunset schedule.
					Sec. 102. Reduction in funding for unauthorized programs.
					Sec. 103. Termination of unauthorized programs after third unauthorized year.
					Sec. 104. Exemption from obligation limitation, rescission, and termination.
					Sec. 105. Offset of rescissions through reductions in direct spending.
					Sec. 106. Sunset.
					Title II—Spending Accountability Commission
					Sec. 201. Establishment.
					Sec. 202. Duties of Commission.
					Sec. 203. Membership.
					Sec. 204. Powers of Commission.
					Sec. 205. Personnel and other administrative matters.
					Sec. 206. Funding.
					Title III—Reauthorization cycle for discretionary programs
					Sec. 301. Establishment of reauthorization schedule.
				
			ISequester and sunset of unauthorized programs
			101.Establishment of sequester and sunset schedule
 (a)In generalThere is hereby established a reoccurring three-year rescission and sunset schedule with respect to any unauthorized program, to begin in fiscal year 2016, consistent with the requirements of this Act.
 (b)DefinitionsIn this title— (1)the term unauthorized program means any program or activity listed in the annual report published by the Congressional Budget Office, entitled Unauthorized Appropriations and Expiring Authorizations, or any successor report, with respect to which authorizations of appropriations will expire during the fiscal year in which such report is published; and
 (2)the term expiring fiscal year means, with respect to an unauthorized program, the fiscal year during which authorizations of appropriations will expire for such program.
 (c)Application to programs that expired before fiscal year 2016For purposes of applying this Act to any unauthorized program funded during fiscal year 2016 and for which authorizations of appropriations expired before such fiscal year, such program shall be deemed to be a program or activity listed in the report referred to in subsection (b)(1) with respect to which authorizations of appropriations will expire during fiscal year 2016.
				102.Reduction in funding for unauthorized programs
				(a)Obligation limitation
 (1)First fiscal year following expiration of authorizationWith respect to any unauthorized program, during the fiscal year immediately following the expiring fiscal year, not more than an amount equal to 90 percent of the funds appropriated for such program in the expiring fiscal year may be obligated.
 (2)Second and third fiscal years following expiration of authorizationWith respect to any unauthorized program subject to an obligation limitation under paragraph (1) that remains unauthorized in the second or third fiscal year following the expiring fiscal year, during any such second or third fiscal year, an amount equal to not more than 85 percent of the funds appropriated for such program in the expiring fiscal year may be obligated.
					(b)Rescission of funds
 (1)First fiscal year following expiration of authorizationWith respect to any funds made available for an unauthorized program subject to an obligation limitation under subsection (a)(1) in the fiscal year during which such limitation is applicable, on the first day of such fiscal year there is rescinded an amount necessary to reduce such funds to a level equal to 90 percent of the funds appropriated for such program in the expiring fiscal year.
 (2)Second and third fiscal years following expiration of authorizationWith respect to any funds made available for an unauthorized program subject to an obligation limitation under subsection (a)(2), on the first day of the second or third fiscal year (as the case may be) there is rescinded an amount necessary to reduce such funds to a level equal to 85 percent of the funds appropriated for such program in the expiring fiscal year.
 (c)Discretionary spending limit adjustmentEffective upon the date of any rescission under subsection (b), the Director of the Office of Management and Budget shall reduce the revised security category or revised nonsecurity category (as the case may be) for the applicable fiscal year under section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 by a dollar amount equal to such rescission.
				103.Termination of unauthorized programs after third unauthorized year
 (a)In generalAny unauthorized program subject to an obligation limitation under section 102(a)(2) during the third fiscal year following the expiring fiscal year shall, effective immediately on October 1 of the fiscal year immediately following such third fiscal year, be terminated. Any unobligated amounts available for such program after the date of termination shall remain available for recording, adjusting, and liquidating valid obligations of such program issued before such termination date.
 (b)Obligation of funds prohibited without reauthorizationNo funds may be obligated for any program terminated pursuant to subsection (a) in any fiscal year without an express reauthorization of the program by Congress containing an authorization of appropriations period not to exceed three years.
				104.Exemption from obligation limitation, rescission, and termination
				(a)Reauthorization
 (1)In generalAny unauthorized program subject to a rescission under section 102 for any fiscal year that is expressly reauthorized during such fiscal year shall not be subject to the requirements of this title with respect to that fiscal year or any subsequent second or third fiscal year (as the case may be).
 (2)Restoration of budget authorityAny budget authority rescinded during the fiscal year of reauthorization shall be restored, and the applicable reduction in the discretionary spending limit for that fiscal year under section 102(c) shall have no force or effect.
 (3)LimitationParagraphs (1) and (2) shall only apply if the reauthorization contains a sunset provision applicable to such program providing for an authorization of appropriations period of not more than three years.
 (b)Rescission offset by reduction in direct spendingAny obligation limitation and rescission under section 102 shall not apply if, before the fiscal year during which such limitation and rescission will occur, a bill is enacted into law as described in section 105.
				105.Offset of rescissions through reductions in direct spending
 (a)In generalNot later than 90 days after the end of fiscal year 2017 and any subsequent fiscal year during which this title remains applicable pursuant to section 106, the Commission shall review Federal programs funded by direct spending.
				(b)Reduction in direct spending
 (1)In generalBeginning in fiscal year 2016, during any fiscal year that an obligation limitation and rescission will occur during the subsequent fiscal year by operation of this title, the Commission may submit to Congress a legislative proposal providing for reductions in direct spending, to occur over a period of time not to exceed the next ten fiscal years, in an amount equal to the total amount of discretionary funds that will be so rescinded, as determined by the Commission.
 (2)Effect of enactmentIf the proposal described under paragraph (1) is enacted into law before such subsequent fiscal year begins, the obligation limitation and rescissions that would occur during such fiscal year as a result of this title shall have no force or effect during that fiscal year.
 (c)DefinitionIn this section, the term direct spending has the meaning given such term in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985.
 106.SunsetThis title shall sunset on the date that the legislative proposal described under section 301 is enacted into law. The previous sentence shall not apply if such proposal, as enacted, does not include obligation limitations and rescissions with respect to unauthorized programs in the amounts and percentages as provided in section 102.
			IISpending Accountability Commission
 201.EstablishmentThere is established in the legislature a permanent commission, to be known as the Spending and Accountability Commission (in this Act referred to as the Commission), in order to carry out section 105 and title III of this Act. 202.Duties of CommissionThe Commission shall—
 (1)as described in section 105, conduct comprehensive reviews of all Federal programs funded through direct spending; and
 (2)as described in title III, provide a legislative proposal for an authorization cycle for Federal programs funded by discretionary spending.
				203.Membership
 (a)Number and appointmentThe Commission shall be composed of 17 members, as follows: (1)Seven members shall be appointed by the Speaker of the House of Representatives, of whom three shall be appointed in consultation with the minority leader of the House of Representatives.
 (2)Seven members shall be appointed by the majority leader of the Senate, of whom three shall be appointed in consultation with the minority leader of the Senate.
 (3)The Comptroller General of the United States. (4)The Director of the Congressional Budget Office.
 (5)The Director of the Congressional Research Service. (b)Member powers and criteriaAny individual appointed pursuant to—
 (1)subsection (a)(1) or (a)(2) shall be a voting member of the Commission and must be a Member of Congress (as defined in section 2106 of title 5, United States Code, but not including the Vice President); and
 (2)subsection (a)(3), (a)(4), or (a)(5), shall be a nonvoting member of the Commission. (c)Congressional committee membership requirementsEach committee listed under paragraphs (1) through (7) shall have at least one Member on such committee appointed under subsection (a)(1) or (a)(2):
 (1)The Committee on Appropriations of the House of Representatives. (2)The Committee on Appropriations of the Senate.
 (3)The Committee on the Budget of the House of Representatives. (4)The Committee on the Budget of the Senate.
 (5)The Committee on Ways and Means of the House of Representatives. (6)The Committee on Finance of the Senate.
 (7)The Joint Economic Committee. (d)Chair; vice-ChairThe chair and vice-chair of the Commission shall be selected by the Speaker of the House of Representatives and the majority leader of the Senate.
 (e)VacanciesAny vacancy shall be filled in the same manner in which the original appointment was made. 204.Powers of Commission (a)Hearings and sessionsThe Commission may, for the purpose of carrying out this title, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate. The Commission may administer oaths to witnesses appearing before it.
 (b)Obtaining informationThe Commission may secure directly from any agency information necessary to enable it to carry out its duties under this title. Upon request of the chair, the head of that agency shall furnish that information to the Commission in a full and timely manner.
				(c)Subpoena power
 (1)Authority to issue subpoenaThe Commission may issue a subpoena to require the attendance and testimony of witnesses and the production of evidence relating to any matter under investigation by the Commission.
 (2)Compliance with subpoenaIf a person refuses to obey an order or subpoena of the Commission that is issued in connection with a Commission proceeding, the Commission may apply to the United States district court in the judicial district in which the proceeding is held for an order requiring the person to comply with the subpoena or order.
 (d)ImmunityThe Commission is an agency of the United States for purposes of part V of title 18, United States Code (relating to immunity of witnesses).
 (e)Contract authorityThe Commission may contract with and compensate government and private agencies or persons for services without regard to section 6101 of title 41, United States Code (relating to advertising requirement for Federal Government purchases and sales).
				205.Personnel and other administrative matters
				(a)Personnel matters
 (1)CompensationMembers shall not be paid by reason of their service as members. (2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (3)DirectorThe Commission shall have a Director who shall be appointed by the chair. The Director shall be paid at a rate not to exceed the maximum rate of basic pay for GS–15 of the General Schedule.
 (4)StaffThe Director may appoint and fix the pay of additional personnel as the Director considers appropriate.
 (5)Applicability of certain civil service lawsThe Director and staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.
					(b)Other administrative matters
 (1)Postal and printing servicesThe Commission may use the United States mails and obtain printing and binding services in the same manner and under the same conditions as other agencies.
 (2)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its duties under this title.
 (3)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
					206.Funding
 (a)Use of existing fundsThe Commission shall be carried out using amounts otherwise appropriated or made available to the House of Representatives and the Senate. No additional funds are authorized to be appropriated to carry out this Act.
 (b)Allocation between House and SenateOf the amounts used to carry out this title— (1)50 percent shall be derived from the applicable accounts of the House of Representatives; and
 (2)50 percent shall be derived from the contingent fund of the Senate. IIIReauthorization cycle for discretionary programs 301.Establishment of reauthorization schedule (a)In generalNot later than 180 days after the date of enactment of this Act, the Commission shall submit to Congress a legislative proposal, consistent with the requirements of subsection (b), that establishes a reauthorization schedule for Federal programs funded by discretionary spending. Such proposal shall be considered under the procedures set forth in subsections (c) and (d).
 (b)Proposal requirementsThe legislative proposal submitted under subsection (a) shall provide for the following: (1)A reauthorization cycle under which, during any fiscal year beginning with fiscal year 2018, any Federal program funded by discretionary spending that will expire during that fiscal year but that Congress does not want to terminate is reauthorized, pursuant to a legislation schedule as Congress deems appropriate, for a period not to exceed three years.
 (2)A sunset provision for any program so reauthorized that terminates any such program on the date that is not later than 3 years (as the case may be) after the date of such reauthorization.
 (3)With respect to any program that is unauthorized, as determined by Congress, an obligation limitation and rescission in the manner and amounts as provided under section 102.
 (4)A mechanism under which any such limitation and rescission may, with respect to any fiscal year, be nullified by the enactment into law, before such fiscal year begins, of a measure reducing direct spending in an amount equal to the total amount of any rescission of discretionary amounts occurring pursuant to the procedures established pursuant to paragraph (3). Such reduction may occur over a period not to exceed ten years following the fiscal year in which such measure is enacted.
					(c)Procedure in the House
					(1)Introduction and referral
 (A)In generalNot later than 120 days after the date that a proposal is submitted under subsection (a), the chair of the Commission, or a Member of the Commission designated by the chair, shall introduce in the House of Representatives, not later than 60 days thereafter, a bill to carry out the proposal. The bill introduced may take into consideration any recommendations of any Member or standing committee of the House of Representatives to amend such proposal to the Commission, but only if the recommendations are submitted not later than 60 days after the proposal is submitted under subsection (a).
 (B)ReferralAny committee of the House of Representatives to which a bill introduced under subparagraph (A) is referred shall report it to the House without amendment not later than the fifth legislative day after the date of its introduction. If a committee fails to report the bill without amendment within that period or the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, such committee shall be automatically discharged from further consideration of the bill and it shall be placed without amendment on the appropriate calendar.
						(2)Expedited consideration in the House
 (A)In generalNot later than five legislative days after the bill introduced under paragraph (1)(A) is reported or the committees of referral have been discharged from further consideration thereof, it shall be in order to move to proceed to consider the bill in the House. Such a motion shall be in order only at a time designated by the Speaker in the legislative schedule within two legislative days after the day on which the proponent announces an intention to the House to offer the motion. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.
 (B)ConsiderationIf the motion to proceed is agreed to, the House shall immediately proceed to consider the bill introduced under paragraph (1)(A) in the House without intervening motion. Such bill shall be considered as read. All points of order against such bill and against its consideration are waived. The previous question shall be considered as ordered on such bill to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the bill.
						
